Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ADAN SANCHEZ SANCHEZ
6800 Red Top Road Apt #5
Takoma Park MD, 20912

PLAINTIFF,

CaseNo.: |Q—Z| Ze

V.

ULTIMO, LLC D/B/A
MALBEC RESTAURANT
1633 17th St. NW
Washington, D.C. 20009

Serve: Felix Nelson Ayala Sr.
4109 Debenham Ct.
Rockville, MD 20853
FELIX NELSON AYALA, SR. JURY DEMAND REQUESTED
4109 Debenham Ct.
Rockville, MD 20853

+ + e HX  F RK HF HK HE KH RK He HR HR H HR HR HR H

DEFENDANTS. e
FOICICICICICICICICICI CI ICCC SI AR COR CARGO RCI 2 2A CA RCE 2A 2A Roo oR aR aR a a a a a a a a ACC Cf eC RRR Ra eae fee ak fe ake ake ake ake ak
COMPLAINT

Plaintiff, Adan Sanchez Sanchez (“Plaintiff”), by and through undersigned counsel, hereby
submits this Complaint against Ultimo, LLC d/b/a Malbec Restaurant (“Malbec’’) and Felix Nelson
Ayala Sr. (collectively, “Defendants”) to recover damages under the Federal Fair Labor Standards
Act of 1938, as amended, 29 U.S.C. §§ 201 ef seq. (“FLSA”), the D.C. Minimum Wage Act
Revision Act of 1992, D.C. Code §§ 32-1001 et seg. (“DCMWA”), and the D.C. Wage Payment
and Collection Law D.C. Code §§ 32-1301 er seq. (“DCWPCL”) as set forth below,

PARTIES AND JURISDICTION
L Plaintiff is an adult resident of the State of Maryland. By participating as a named

Plaintiff in this action, Plaintiff consents to prosecute his claims against Defendants under the
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 2 of 7

FLSA.
2. Malbec is a limited liability company doing business in the District of Columbia.
3; Malbec is an Argentinian style restaurant located in the District of Columbia.
4. Felix Nelson Ayala Sr. owns and operates Malbec.
3. Plaintiff was employed by Defendants in the District of Columbia as a cook.
6. At all times material herein, Defendants, in the aggregate and in the individual,

have had annual gross volume of sales made or business done in an amount exceeding $500,000.00
and thus Defendants qualified as an “enterprise” within the meaning of § 3(r) of the FLSA (29
U.S.C. § 203(r)).

f. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled, sold, and otherwise worked on goods and materials
(namely food products and other related item) that were moved in or produced for commerce.
Thus, Plaintiff was an individual employee who engaged in commerce or the production of goods
for commerce under 29 U.S.C. §§ 206-207.

8. At all times, Defendants were Plaintiff's “employers” for purposes of the FLSA,
the DCMWA, and the DCWPCL.

9. This Court has jurisdiction over Defendants pursuant to § 16(b) of the F LSA, 29
U.S.C. §216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under any
Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C. §
1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).

FACTS
10... Adan Sanchez Sanchez worked for Defendants as a cook from approximately

December 15, 2016 until August 30, 2019.
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 3 of 7

li. Mr. Sanchez Sanchez worked on average, approximately 70.5 hours per week.

12. During the relevant period, Defendants paid Plaintiff a weekly salary of between
$700.00 and $1,100.00. Defendants failed to pay Mr. Sanchez Sanchez time and a half his regular
rate for the hours he worked over forty.

13. Felix Nelson Ayala Sr. owned and operated Malbec throughout Plaintiff's
employment. Throughout Plaintiffs employment, Felix Nelson Ayala Sr.:

a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiff:

b. Had the power to supervise Plaintiff's work duties to ensure his work was of
sufficient quality;

c. Set and controlled Plaintiff's work schedule or had the power to set and control
Plaintiff's work schedule;

d. Set and determined or had the power to set and determine Plaintiffs rate and
method of pay; and

e. Controlled, and was in charge of, Malbec’s day-to-day operations.

14. Plaintiff worked more than 40 hours per week many of the weeks that he worked
for Defendants. Defendants failed to pay Plaintiff at one-and-one-half times (1.5x) his regular
rates for hours worked over forty.

15. Plaintiffs primary work duties did not qualify for any exemption under the FLSA,
DCMWA, and DCWPCL.

16. Defendants’ failure and refusal to pay Plaintiff the wages he rightfully earned as
required by the FLSA, DCMWA, and DCWPCL, including overtime at one-and-one-half times

(1.5x) his regular rate, was willful and intentional, and was not in good faith.
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 4 of 7

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)
TZ Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.
18. The FLSA mandates that an employer must pay employees overtime wages in the

amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours worked
each week in excess of forty (40) (“overtime hours”).

19, At all times, Plaintiff was an “employee” covered by § 207(a)(1) of the FLSA, and
Defendants were Plaintiff's “employers” under § 207(a)(2) of the FLSA.

20. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) Plaintiff's regular rate for all overtime hours
Plaintiff worked.

21. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours each week of his employment.

22. As set forth above, Defendants failed and refused to pay Plaintiff one-and-one-half
(1.5x) his regular rate for all overtime hours he worked.

Zo: Defendants’ failure and refusal to pay Plaintiff as required by the FLSA was willful
and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count I for all unpaid overtime
wages in an amount to be proven at trial, plus an equal amount in liquidated damages, interest
(both pre- and post-judgment), reasonable attorney’s fees, the costs of this action, and any other

and further relief this Court deems appropriate.
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 5 of 7

COUNT II
Violation of the D.C. Minimum Wage Act Revision Act of 1992
(Overtime)
24. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if
each were set forth herein.
25. At all times pertinent to the allegations herein, Plaintiff was Defendants’

“employee,” and Defendants was Plaintiff's “employers” within the meaning of the DCMWA,
D.C. Code §§ 32-1001 ef seq.

26. Defendants, as Plaintiff's employers under the DCMWA, were obligated to
compensate Plaintiff at the overtime rate of one-and-one-half times (1.5x) his regular rate of pay
for all hours worked per week in excess of forty (40) (“overtime hours”).

27. __ As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work overtime hours during his employment.

28. As set forth above, Defendants failed and refused to pay Plaintiff time-and-one-half
(1.5x) his regular rate for all the overtime hours he worked.

29. Defendants’ failure and refusal to pay Plaintiff as required by the DCMWA was
willful and intentional and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count II for all unpaid wages in an
amount to be proven at trial, plus treble damages, attorney’s fees, costs, and any other and further

relief this Court deems appropriate.
COUNT Ul
Violation of the D.C. Wage Payment and Wage Collection Law
(Unpaid Wages)

30. Plaintiff re-alleges and re-asserts each and every allegation set forth above as if

each were set forth herein.
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 6 of 7

31. Plaintiff was an “employee” and Defendants were Plaintiff's “employers” within
the meaning of the DCWPCL.

32. Under the DCWPCL, Defendants were obligated to pay Plaintiff all wages earned
and owed for work that Plaintiff performed.

33. “Wages” pursuant to DCWPCL (DC Code § 32-1301(3)), “includes a: (A) Bonus;
(B) Commission; (C) Fringe benefits paid in cash; (D) Overtime premium; and (E) Other
remuneration promised or owed: (i) Pursuant to a contract for employment, whether written or
oral; (ii) Pursuant to a contract between an employer and another person or entity; or (iii) pursuant
to District or Federal law.”

34. Plaintiff performed work duties for Defendants’ benefit as set forth above for which
Defendants failed to pay Plaintiff all wages earned and required by Federal and District of
Columbia law.

cee Defendants owe Plaintiff wages for work duties performed as set forth above.

36. Defendants’ failure to pay Plaintiff wages as set forth above constitutes a violation
of Plaintiff's right to receive wages as guaranteed by the DCWPCL.

ote Defendants’ failure to pay Plaintiff all wages earned, owed, and required by the
DCWPCL was knowing, willful and intentional, was not the result of any bona fide dispute
between Plaintiff and Defendants, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count III, for all unpaid wages in
such an amount to be proven at trial, plus liquidated damages as provided by statute (treble
damages), interest (both pre- and post-judgment), attorney’s fees, costs, and any other and further

relief this Court deems appropriate.

JURY DEMAND REQUESTED
Case 1:19-cv-03188-TJK Document 1 Filed 10/24/19 Page 7 of 7

Respectfully submitted,

f \

i
/ ff \

gta KL Anister

/ Bar Number: 1001110
Zipin, Ahster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Silver Spring, MD 20910
Tel: 301-587-9373

Fax: 240 - 839 - 9142
mamster@zagfirm.com

Counsel for Plaintiff
